


Exhibit 10.6
REINSTATEMENT
OF AND
SECOND AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
THIS REINSTATEMENT OF AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Second Amendment”) is made this 24th day of October 2014 by and between LEROY
SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation (“Seller”),
and IC MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”).
R E C I T A L S:
A.
Buyer and Seller entered into that certain Purchase and Sale Agreement dated as
of September 12, 2014, as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of October 17, 2014 (collectively, the “Original
Agreement”) pursuant to which Seller agreed to sell, and Buyer agreed to
purchase, the Property pursuant to the terms therein.

B.
Buyer terminated the Original Agreement in accordance with Section 8.2 of the
Original Agreement.

C.
Buyer and Seller now desire to reinstate and amend the Original Agreement upon
the terms and conditions, and for the purposes set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:
1.
Incorporation of Recitals. The foregoing recitals are specifically incorporated
in this Second Amendment by this reference.

2.
Defined Terms. Capitalized terms used but not defined in this Second Amendment
shall have the same meaning given them in the Original Agreement.

3.
Reinstatement. Buyer and Seller hereby agree to reinstate the Original Agreement
upon the terms and conditions set forth therein, as modified by this Second
Amendment.

4.
Amendment. Section 1.27 of the Original Agreement is hereby deleted in its
entirety and the following substituted therefor:

1.27    “Due Diligence Period” means the period commencing on the Effective Date
and ending at 5:00 p.m. (Eastern Time) on October 29, 2014.
5.
Headings. Section and other headings contained in this Second Amendment are for
reference purposes only and are nor intended to describe, interpret, define or
limit the scope, extent or intent of this Second Amendment or any provision
hereof.

    



--------------------------------------------------------------------------------




6.
Applicable Law and Jurisdiction. This Second Amendment shall be governed by the
laws of the State of South Carolina, without regard to the application of choice
of law principles.

7.
Counterpart Execution. This Second Amendment may be executed in any number of
counterparts with the same effect as if each party had signed the same document.
All counterparts shall be construed together and shall constitute one agreement.

8.
Entire Agreement. This Second Amendment constitutes the entire agreement between
the parties with respect to the matters addressed in this Second Amendment and
supersedes all prior understandings or agreements between the parties related to
these subject matters. Except as amended by this Second Amendment, the Original
Agreement remains in full force and effect. In the event of any conflict or
inconsistency between the terms and provisions of this Second Amendment and the
terms and provisions of the Original Agreement, the terms and provisions of this
Second Amendment shall control to the extent necessary to resolve such conflict
or inconsistency.

[signatures appear on the next page]

-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have signed and delivered this Second
Amendment effective as of the Effective Date.
SELLER:
 
 
BUYER:
 
 
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
 
By: /s/ Timothy W. Paterson
 
By:
IC Myrtle Beach Manager, LLC, a
Name: Timothy W. Paterson
 
 
Delaware limited liability company, its
Title: President/CEO
 
 
Manager
 
 
 
 
 
 
 
 
 
 
By: /s/ Kenneth H. Fearn
 
 
 
 
Name: Kenneth H. Fearn
 
 
 
 
Title: A Member
 
 
 
 
 
 
ACKNOWLEDGEMENT BY TITLE COMPANY:
 
 
 
 
 
 
Escrow Holder hereby acknowledges and accepts the foregoing Second Amendment as
of the
date first written above.
 
 
 
 
 
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
 
 
 
 
 
By: /s/ Cynthia Hall Oust
 
 
 
 
Name: Cynthia Hall Oust
 
 
 
 
Title: Vice President, State Counsel
 
 
 
 

    



-3-